Citation Nr: 1335131	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  07-31 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for status post left knee replacement.

2.  Entitlement to a disability rating in excess of 20 percent for status post repair of the dislocation of the left shoulder with arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Veresink, Patricia



INTRODUCTION

The Veteran had active service from November 1972 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2011, the Board remanded the issues to afford the Veteran a VA examination to determine the current level of severity of the disabilities.  The examinations were provided in October 2011.  Therefore, the Board finds that its directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's left knee disability manifests with limitation of extension less than 30 degrees, without ankylosis, and without severe pain or weakness.  

2.  The preponderance of the evidence shows that the Veteran's left shoulder disability manifests with flexion and abduction of the shoulder greater than 45 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for status post left total knee replacement have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2012).

2.  The criteria for a disability rating in excess of 20 percent for status post repair of dislocation of the left shoulder with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5203 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA call for VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The record shows that through letters dated July 2006 and August 2011, the Veteran was informed of the information and evidence necessary to substantiate the claims.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  The case was readjudicated in August 2012.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, VA examination reports, private records, and lay evidence.  No additional pertinent evidence has been identified by the Veteran.

With the VCAA requirements having been met, the Board may proceed to a decision on the claims.  

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.



Increased Rating - Left Knee

The Veteran's status post left total knee replacement is rated under Diagnostic Code 5055 for knee replacement.  Under this code, a 100 percent disability rating is assigned for one year following implantation of the prosthesis.  With chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is assigned.  With intermediate degrees of residual weakness, pain, or limitation of motion, rate by analogy to Diagnostic Codes 5260, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Under Diagnostic Code 5260, limitation of flexion of the leg to 15 degrees warrants a 30 percent disability rating, to 30 degrees warrants a 20 percent disability rating, to 45 degrees warrants a 10 percent disability rating, and to 60 degrees warrants a noncompensable disability rating.  Under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent disability rating, to 30 degrees warrants a 40 percent disability rating, to 20 degrees warrants a 30 percent disability rating, to 15 degrees warrants a 20 percent disability rating, to 10 degrees warrants a 10 percent disability rating, and to 5 degrees warrants a noncompensable disability rating.  

To receive a disability rating in excess of 30 percent, the evidence must show limitation of extension of the knee to 30 degrees.  (Ankylosis of the knee would also provide for a higher rating, but as this is not shown, it need not be discussed.  Diagnostic Code 5256.)  At no point does the evidence indicate symptoms of such severity as to warrant a rating in excess of 30 percent.  

The Veteran was afforded a VA examination in July 2005.  The range of motion was 20 degrees extension to 90 degrees flexion for active, passive, and repetitive motion.  The examiner noted no tenderness or weakness.  

A July 2005 private medical record showed motion from 0 to 90 degrees actively and passively.  An October 2005 private treatment record showed that the Veteran walked as much as four miles per day, five days per week.  He noted motion from 0 degrees to 110 degrees without instability.  In June 2006, the private examiner found range of motion from 0 degrees to 100 degrees with no instability.  

The Veteran was afforded a VA examination in August 2006.  The examiner noted that the Veteran was able to walk more than three miles and had no assistive aids for walking and no functional limitations on standing.  The knee was stable to varus and valgus testing, with flexion to 100 degrees with pain at 90 degrees and extension to 0 degrees.  The examiner noted no additional loss of motion secondary to pain, weakness, fatigue, lack of endurance, or upon repetitive use.  He found no instability.   A September 2006 VA record showed extension of 0 degrees and flexion of 90 degrees.  

In October 2011, the Veteran attended a third VA examination.  The Veteran reported intermittent pain in the left knee for the prior year.  The Veteran reported no giving way or instability as well as no episodes of dislocation or subluxation.  The Veteran noted weekly flare-ups of moderate severity.  Upon physical examination, the examiner found no crepitation or instability.  He found no locking or dislocation.  The range of motion of the knee was 0 degrees extension to 90 degrees flexion.  He found no objective evidence of pain with active motion or following repetitive motion.  The examiner found no additional limitations after three repetitions of range of motion testing.  Additionally, he specifically found no ankylosis.  The examiner noted only a mild effect on the Veteran's activities of daily living.  

Although the Veteran asserts that he has painful motion, his symptoms appear to be mild in degree.  The medical records show only mild interference with activities of daily living.  The Veteran has no limitation to his ability to walk.  The records show no ankylosis or weakness.  His range of motion has consistently been found to reach at least a minimum of 90 degrees of flexion and 20 degrees extension.  The picture these facts describe do not reveal severe painful motion or weakness of the knee as contemplated for the next higher rating.  

Due to the lack of severe symptoms and the range of motion findings, the Board finds that the preponderance of the evidence is against the claim.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002).

Left Shoulder

The Veteran's left shoulder disability is rated under Diagnostic Code 5010 for traumatic arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.

Dislocation of the shoulder joint is rated under Diagnostic Code 5203.  Under that regulation, malunion of the clavicle or scapula warrants a 10 percent disability rating.  Nonunion of the clavicle or scapula without loose movement warrants a 10 percent disability rating.  Nonunion of the clavicle or scapula with loose movement warrants a 20 percent disability rating.  Dislocation of the clavicle or scapula warrants a 20 percent disability rating.  38 C.F.R. § 4.71a.  Diagnostic Code 5203 also notes that the disability may be rated on impairment of function of the contiguous joint.  

Limitation of motion of the arm is rated under Diagnostic Code 5201.  Under this provision, limitation of motion of the arm at shoulder level warrants a 20 percent disability rating for the major arm; limitation of motion of the arm midway between side and shoulder level warrants a 30 percent disability rating for the major arm; and limitation of motion of the arm to 25 degrees from side warrants a 40 percent disability rating for the major arm.  38 C.F.R. § 4.71a.

To receive a higher disability rating, the evidence must show limitation of motion of the arm to midway between the side and shoulder level.  To meet this standard the range of motion findings must show abduction of less than 45 degrees or flexion of less than 45 degrees.  See 38 C.F.R. § 4.71a, Plate I.  

A May 2006 treatment record shows forward flexion to 130 degrees and abduction to 80 degrees.  The examiner noted increased pain with internal rotation.  He found no atrophy or weakness with resisted abduction.  A September 2006 VA treatment record showed almost full range of motion of the left shoulder except for internal rotation.  

The Veteran was afforded a VA examination in August 2006.  At that time, the examiner reported range of motion findings of forward flexion (forward elevation) to 175 degrees with pain at 170 and additional limitation of repetition to 160 degrees, abduction to 95 degrees with pain at 80 degrees, external rotation to 90 degrees without pain, and internal rotation to 45 degrees with pain at 30 degrees.  The Veteran's strength, sensation, and function were normal.  He found no additional loss of motion secondary to pain, fatigue, lack of endurance, or weakness.  

Based on the evidence showing no limitation of motion of the arm to the degree required by the 30 percent rating criteria, the Board finds that a preponderance of the evidence is against the claim for a disability rating in excess of the 20 percent currently awarded.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

38 C.F.R. §§ 4.40, 4.45 Considerations

Although the Veteran experiences pain with motion of the knee and left shoulder, this pain has not caused the required symptoms to meet the criteria for a higher disability rating.  38 C.F.R. § 4.71a.  The VA examiners addressed the criteria set forth in these regulations as required by DeLuca v. Brown, 8 Vet. App. 202 (1995), and specifically noted any change in range of motion findings due to pain or repetition.  These findings were considered in the application of the evidence to the criteria; however, the Board finds that even considering the effect of pain and repetition, the Veteran's functioning does not more closely approximate a higher rating for the left knee or the left shoulder beyond the ratings assigned in this decision.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board acknowledges the Veteran's assertion that he experiences pain in the left knee, which limits his range of motion at times to the extent that he has difficulty getting into or out of his vehicle and at times is disturbed while sleeping.  While this may be true, the examiner's objective range of motion findings and the Veteran's reported ability to function have consistently showed impairment no worse than contemplated by the current rating.  The Board notes that, although the Veteran has pain with motion and occasional flare-ups, he does not exhibit severe pain, ankylosis, or such limited motion to warrant an increased rating for the knee.    

The Veteran has not asserted that his left shoulder pain causes limitation of motion or additional disability beyond that contemplated by the rating criteria and range of motion findings.  The examiners specifically noted the additional limitation of motion caused by pain and repetition of range of motion testing.  The findings did more nearly approximate the criteria for a 30 percent disability rating.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim in excess of that acknowledged above, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002).

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's left knee and shoulder disabilities are manifested by pain and limitation of motion.  These manifestations are contemplated in the applicable rating criteria.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of left knee and shoulder symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not asserted that his left knee or left shoulder prevent him from obtaining or maintaining substantially gainful employment.  As such, the Veteran's entitlement to a TDIU need not be addressed further by the Board in this decision.

ORDER

Entitlement to a disability rating in excess of 30 percent for status post left knee replacement is denied.

Entitlement to a disability rating in excess of 20 percent for status post repair of the dislocation of the left shoulder with arthritis is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


